Garrison, J.
(dissenting). Upon the question of the defendant’s liability, the trial court left it to the jury to say whether in the construction of the street crossing the defendant had left “an improper space between the planking and the rail, or the main rail and the guard rail, in which the horse’s hoof or shoe had caught.” If the horse’s hoof had caught between the planking and the rail, an inference of negligence could be drawn. There was testimony competent to prove that this was so. Whether it was so or not depended lipón the meaning and force ascribed to the plaintiff’s testimony, and whether it was believed in face of contradictory proof given by the defendant’s witnesses. This presented essentially a jury question, which it was not error to leave to the jury.
I shall vote to affirm.
I am authorized by Judge Yroom to say that his vote is upon the ground stated in this memorandum.
For affirmance — Garrison, Yroom:, J.J. 2.
For reversal — Ti-ie Chancellor, Chief Justice, Fort, Hendrickson, Pitney, Swayze, Reed, Trenchakd, Bogert, Yredenburgh, Green, Gray, Dill, J.J. 13.